SCHEDULE 14C (RULE 14C-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ¨ Definitive Information Statement EXTREME HOME STAGING, INC. (Name of Registrant As Specified in Charter) Payment of Filing Fee (Check the appropriate box): x No Fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 1 EXTREME HOME STAGING, INC. 500 North Dearborn Street Suite 605 Chicago, Illinois 60654 Tel 312 379-1800 Fax 312 379-1801 DEAR STOCKHOLDER: We are pleased to inform you that Extreme Home Staging, Inc., a Nevada corporation (the “Company”), is providing you with the following Information Statement to notify you that our Board of Directors and the holders of a majority of our outstanding Common Stock, have delivered a written consent to authorizethe following agenda. (1) To amend the Company’s Articles of Incorporation to change the name of the Company to Q Lotus Holdings, Inc. (2) To increase the authorized capital stock of the Company to 500,000,000 shares of which 400,000,000 shares will be Common Stock par value $0.0001 per share and 100,000,000 shares will be Preferred Stock par value $.001 per share. (3) To affect a forward split of the outstanding common shares of the Company so that each outstanding share on the books of the Company, as of the effective date, is forward splitinto three outstanding common shares. This action will become effectiveJuly 16, 2010(the legal effective date) which will be no earlier thantwenty (20) days from the date hereof. This Information Statement is being provided to you for information purposes only.Your vote is not required to approve any of the actions as set forth herein.This Information Statement does not relate to an annual meeting or special meeting in lieu of an annual meeting.You are not being asked to send a proxy and you are requested not to send one. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The accompanying Information Statement is furnished only to inform our stockholders of the actions described above before they take place in accordance with Rule 14c-2 of the Securities Exchange Act of 1934. This Information Statement will first be mailed to you on or about June 25, Please feel free to call us at should you have any questions on the enclosed information statement. We thank you for your continued interest in Extreme Home Staging, Inc. Board of Directors of EXTREME HOME STAGING, INC. /s/ Marckensie Theresias Marckensie Theresias Chief Executive Officer 2 EXTREME HOME STAGING, INC. 500 North Dearborn Street Suite 605 Chicago, Illinois 60654 Tel 312 379-1800 Fax 312 379-1801 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is being furnished to the stockholders of Extreme Home Staging, Inc. (the “Company”) in connection with an amendment to the Company’s Articles of Incorporation. This Information Statement has been prepared by our management. GENERAL On June 15, 2010 a majority of our holders of common stock, par value $0.0001 per share (the “Common Stock”) voted in favor of the following agenda: (1) To amend the Company’s Articles of Incorporation to change the name of the Company to Q Lotus Holdings, Inc. (2) To increase the authorized capital stock of the Company to 500,000,000 shares of which 400,000,000 shares will be Common Stock par value $0.0001 per share and 100,000,000 shares will be Preferred Stock par value $.001 per share. (3) To affect a forward split of the outstanding common shares of the Company so that each outstanding share on the books of the Company as of June 21, 2010 is forward split into three outstanding common shares. The
